Citation Nr: 1512948	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-03 277A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD) as due to herbicides exposure for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to September 1977.  He served two combat tours in the Republic of Vietnam.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) processing center in Auburn, Washington that denied the benefits sought on appeal.  The RO in Honolulu, Hawaii exercises permanent jurisdiction of the claims file.

A September 2005 rating decision, in pertinent part, denied entitlement to service connection for IHD and hypertension on both a direct basis and on a presumptive basis as chronic diseases.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Hence, it became final.  38 C.F.R. §§ 3.156, 20.200, 20.302.
Some years after the September 2005 rating decision became final, IHD was added to the list of diseases deemed associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

Further, in an April 2011 letter, the RO informed the appellant that she was entitled to another review of the IHD issue, as VA received her DIC claim prior to August 2010.  See Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); see also Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 2002).

In light of these factors, the appellant is entitled to consideration of the issue of entitlement to service connection for IHD as due to herbicides exposure as part of her included claim for accrued benefits.


In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran did not have IHD at any time prior to his death.

2.  Service-connected cervical and lumbar intervertebral disc syndrome (IVDS), scar residual, bilateral hearing loss, and simple left mandible fracture residuals did not contribute substantially or materially to the Veteran's death from chronic obstructive pulmonary disease (COPD)/carbon dioxide retention with acidosis.

3.  The Veteran's death due to COPD/carbon dioxide retention with acidosis was not causally connected to his active service; and, the preponderance of the evidence shows the Veteran did not have ischemic heart disease (IHD). 



CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a heart disease to include IHD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e), 3.816 (2014).

2.  A service-connected disease or injury did not contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.5, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 -353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a January 2010 letter, the RO noted the disabilities for which the Veteran was service connected at the time of death, explained the evidence and information required to substantiate the appellant's claim based on those disabilities, and explained the evidence and information required to substantiate her claim based on a disability not service connected at the time of death.  This letter also delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Veteran's status as a veteran was substantiated during his lifetime.

The Board notes that the January 2010 letter did not inform the appellant how disability ratings or effective dates are assigned.  See Dingess, supra.  Nonetheless, the Board finds no prejudice.  First, the appellant has not asserted any prejudice as a result of the omission.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice not presumed from notice-type errors).  Second, and last, the omission is not prejudicial in light of the decision reached below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), all of the identified post-service private and VA treatment records; and, the records related to the Veteran's receipt of disability benefits administered by the Social Security Administration (SSA).  Further, the RO obtained two medical reviews of the claims file.  The appellant has not asserted that there are additional records to be obtained.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Accrued Benefits

Legal Requirements

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  A claim pending at the time of the Veteran's death, or one subject to being reopened qualifies for a claim of accrued benefits.  38 C.F.R. § 3.1000(d)(4), (5).  A claim for DIC necessarily includes a claim for accrued benefits.  38 C.F.R. § 3.1000(c).

General Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, which includes hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).  Proof of a claim on the basis of continuity of symptomatology, however, is limited to where the claimed disability is a chronic disease listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600 -42608 (2002).  IHD is among the diseases that are deemed associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
 
The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service treatment records do not contain any entries related to complaints related to his cardiovascular system.  During his active service, the Veteran sustained a significant spine injury when he fell off of a ladder.  Following extensive treatment, to include spine surgery, he was medically retired from the U.S. Marine Corps.  The medical discharge summary in the service treatment records reflects that the Veteran had no other significant abnormalities.  A December 1977 VA examination report reflects that the Veteran's respiratory and cardiovascular systems were normal, and his blood pressure reading was 145/80.

There is no evidence in the claims file that indicates that the Veteran manifested a cardiovascular disorder, to include hypertension, within one year of his discharge.  Hence, there is no factual basis for entitlement to service connection on a presumptive basis for a chronic disease.  38 C.F.R. § 3.307(a), 3.309(a).

At the time of his death, the Veteran's treatment records noted diagnoses of both history of IHD and IHD.  The RO obtained a medical review of the claims file by a VA Compensation and Pension physician.  The January 2012 report reflects that the examiner certified that he reviewed the claims file and opined that there was no objective medical evidence to support a diagnosis of IHD.  The examiner noted that there were no diagnostic studies, such as a stress test, angiography, or cardiac catherization that would have confirmed a diagnosis of IHD.  Hence, the examiner opined it appeared that the notations of IHD in the Veteran's treatment records were based solely on subjective reporting.

Following receipt of the January 2012 report, the RO noted records of the Veteran's private physician that noted IHD (non-problematic) for which aspirin was prescribed; and, that records from Tripler Army Medical Center had been added to the file that included diagnostic tests.  Hence, the RO requested another medical review to reconcile conflicting medical evidence.  The RO asked the examiner to review the claims file and to specifically opine whether it was at least as likely as not that the Veteran had IHD when he submitted his claim in 2004, or at the time of his death.

The May 2012 report reflects that the examiner opined that it was not at least as likely as not (at least a 50-percent probability) that the Veteran had IHD in 2004, 2008, or at the time of his death on October 11, 2009.  The examiner noted the entry in the Veteran's VA records that listed "coronary atherosclerosis of native coronary vessel as a problem with date of onset of July 1998."  The examiner noted further, however, that there was no objective evidence to support the diagnosis.  The examiner noted that, after evaluation in the emergency room, the Veteran underwent non-invasive diagnostic studies that did not objectively support the diagnosis.  

Although the Veteran's records were silent for a cardiac catherization procedure, the examiner noted that echocardiograms from 1998 to 2008 were without objective findings that were suggestive of IHD.  The examiner also noted that, in the setting of significant physiologic stress in 2008-severe COPD exacerbation with hypoxia and syncope, the Veteran did not manifest evidence of cardiac enzyme abnormality or evidence of dysrhythmia.  As a result, the examiner concurred with the opinion of the examiner who conducted the January 2012 nexus review.

The examiner then listed key entries in the Veteran's treatment records: an entry in July 1998 that noted an EKG showed normal sinus rhythm and no st/t changes.  Another entry noted an assessment of COPD with exertional chest pain, rule-out coronary artery disease (CAD).  The treatment plan was to start aspirin, a stress test, and an echo.  A July 1998 echo report noted normal left ventricle function and normal wall motion.  A July 2004 entry noted "CAD?"  An April 2005 discharge summary noted a provisional diagnosis on admission of COPD, rule-out bronchiokutis, possible congestive heart failure, hypertension, and IHD.  The discharge summary noted an EKG revealed sinus rhythm, heart rate 112, and no acute st/t changes.  An April 2008 chest X-ray was read as having shown no acute cardiopulmonary disease, and elevation of left hemidiaphram.  An April 2008 echo revealed Grade I diastolic dysfunction, grossly normal left ventricle size and systolic function with estimated ejection fraction of 60 to 65 percent.
As the VA physicians explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  As a result, the Board finds that the specific, reasoned opinions of the VA physician in January and May 2012 are of greater probative weight than the Veteran's primary care physician's reports of IHD without benefit of any diagnostic test.  

In addition to the negative testing noted above, the Veteran's VA records reflect that he underwent a stress test in July 1998, and it revealed no EKG criteria for exercise-induced myocardial ischemia.

The diagnosis of IHD is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1).  The physician's opinions show that the diagnosis would require testing and expertise in interpreting that testing.  The Board notes that the opinion of the examiner who conducted the July 2011 review, that the entries of IHD appeared to be based on subjective reporting which, the Board infers, means the Veteran's lay reports.  The Veteran was competent to report the symptoms he experienced and what his physicians may have told him.  See 38 C.F.R. § 3.159(a)(2).  A physician would also be competent to interpret those subjective reports as supporting a finding of IHD.  Lay reports may form the basis of a medical diagnosis by a trained medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While this is the case, as discussed above, the opinions of the VA medical reviewers and the medical testing, to include the echocardiograms, are far more probative than the assessments of the Veteran's treating physicians without any explanation, as reflected in the entries in his treatment records.

In light of all of the above, the Board is constrained to find that the preponderance of the evidence shows the Veteran did not have IHD.  Hence, there is no factual basis for entitlement to service connection for IHD as due to herbicide exposure for purposes of accrued benefits.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(e).

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for veterans with 90 days or more of active service during a war period, chronic diseases, including cardiovascular disease, which includes hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Analysis

The Certificate of Death reflects that the Veteran died in October 2009, and that the cause of death was COPD/carbon dioxide retention with acidosis.  Other significant conditions listed were hypertension; IHD; obesity; hyperlipidemia; hyperuricemia; and, history of gastroesophageal reflux disease.

A January 1978 rating decision granted service connection for cervical and lumbar spine IVDS; post-left simple mandible fracture; bilateral hearing loss; and, scar residual of a donor site.  An April 2012 rating decision reflects that those remained the sole disabilities for which the Veteran was service connected at the time of his death.

The Board decided above that the Veteran was not in fact diagnosed with IHD.  That discussion, to include the legal requirements for service connection, is incorporated here by reference.  As noted earlier, there is no evidence that the Veteran had hypertension either upon his medical retirement from active service or within one year after.  Further, VA has specifically determined that hypertension is not a disease associated with herbicide exposure.

In light of all of the above, the weight of the evidence is thus against a finding that a service connected disability or disabilities contributed substantially or materially to the Veteran's death from COPD/carbon dioxide retention with acidosis.

As to whether the Veteran's COPD was causally related to active service, the service treatment records note complaints of and treatment for upper respiratory symptoms that were diagnosed as upper respiratory infections.  As the final report of the Veteran's medical retirement proceeding and the December 1977 VA examination report reflects, however, there were no findings of respiratory abnormalities at the time of the Veteran's retirement.  His records note several years after his discharge, that asthma was contributory to his respiratory difficulties.  Further, the appellant does not assert that the Veteran's COPD was causally related to his active service.

For the foregoing reasons, the preponderance of the evidence, including the most probative medical opinions, is against any service-connected disability or disabilities having contributed substantially or materially to the Veteran's death from COPD/carbon dioxide retention with acidosis; and, there is no evidence it had its onset in or was related to service.  Reasonable doubt does not arise and the claim for entitlement to service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312.

The appellant has contended that a denial of service connection for the cause of death would be insulting to the Veteran's service.  The Veteran clearly had long, valorous and distinguished service.  This decision does not in any way detract from his impressive service to his country.  The Board has simply determined that the evidence is against a finding that the Veteran's death is related to that service.

ORDER

Entitlement to service connection for IHD as due to herbicide exposure for accrued benefits purposes is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


